UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1024



CORA HILL, Prophetess,

                                              Plaintiff - Appellant,

          and


WORLD DELIVERANCE HEALTH FOUNDATION, INCORPO-
RATED; TREE OF LIFE MINISTRIES,

                                                          Plaintiffs,

          versus


AMERICAN MEDICAL ASSOCIATION; AMERICAN HOS-
PITAL ASSOCIATION; U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES, Office of AIDS Research,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-00-182)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Cora Hill, Appellant Pro Se. Brenda Straub McClearn, SHARPLESS &
STAVOLA, P.A., Greensboro, North Carolina; Robert Joseph Morris,
SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh,
North Carolina; John Warren Stone, Jr., Assistant United States
Attorney, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Cora Hill appeals the magistrate judge’s order dismissing two

of three Defendants in this action.     We dismiss the appeal for lack

of jurisdiction because the order is not appealable.       This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).       The order here appealed is nei-

ther a final order nor an appealable interlocutory or collateral

order.

     We grant the motion to dismiss the appeal as interlocutory.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                             DISMISSED



                                   2